Citation Nr: 1706680	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1972. The Board notes that the Veteran was discharged in August 1972 under conditions other than honorable. However, following a November 1972 administrative decision, the Veteran was granted a discharge under honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. This matter was previously before the Board in September 2014 and March 2016. At those times, this claim was remanded for further development.

In March 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file and has been reviewed.


FINDING OF FACT

The medical and lay evidence of record is in relative equipoise as to whether the Veteran's current hepatitis C is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Resolving doubt in favor of the Veteran, the Board finds that service connection for the Veteran's hepatitis C is warranted.

As an initial matter, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must review the entire record, but it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

VA recognizes a number of risk factors for hepatitis C. Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors. See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).

In this case, the Veteran contends that service connection for hepatitis C is warranted because it was incurred during active duty military service. Specifically, he alleges in-service exposure to hepatitis C from a sewing needle he shared with another soldier while giving himself two tattoos in Vietnam, high-risk sexual activity with prostitutes, including an in-service diagnosis of gonorrhea, close personal contact with someone infected with infectious hepatitis, intravenous drug use, intranasal cocaine use using a shared inhalation capsule, an ear piercing, and sharing toothbrushes or razor blades during basic training.

The record establishes the presence of a current disability. The Veteran credibly testified during the March 2011 hearing that he was initially diagnosed with hepatitis C in 2008 during a routine blood screening. Medical treatment records reveal that hepatitis C was present in November 2008, February 2009, and December 2011, periods when this claim was on appeal. Subsequent laboratory testing shows treatment was successful, as there is no evidence of an ongoing hepatitis infection. With respect to the hepatitis C claim, the competent medical evidence establishes that a current disability exists for VA purposes.

The Veteran has also established an in-service injury or disease. Service treatment records reflect that the Veteran was given serum globulin in May 1970 after "close contact to a patient with Infectious Hepatitis," and that the Veteran was diagnosed with "clap" (gonorrhea) in June 1972. The record reveals that the Veteran had in-service contact with someone infected with Infectious Hepatitis, which is classified as Type A Hepatitis. See Dorland's Illustrated Medical Dictionary 838 (30th ed. 2003). The Board notes the Veteran's 2008 diagnosis for hepatitis C, and notes that the hepatitis C virus was not discovered until 1989. Therefore, because testing for hepatitis C was not possible at the time of the Veteran's service, the Board finds any lack of hepatitis C diagnosis during service de minimis.

The official record of medical care documenting the laboratory results and treatment of gonorrhea shows that the disease was incurred in the line of duty, as venereal disease was not noted upon entrance but was noted upon separation. Service records, the March 1970 entrance examination, and the July 1972 separation examination also document other risk factors associated with hepatitis C, including tattoos. The Veteran asserts that he used intravenous drugs but never shared these needles, used intranasal cocaine with a shared inhalation capsule, shared toothbrushes or razor blades during basic training, and engaged in high-risk sexual activity with prostitutes while in service. In sum, a diagnosis of gonorrhea that indicates the Veteran engaged in unprotected sexual activity during service, the Veteran's receipt of tattoos in service, and evidence of "close contact to a patient with Infectious Hepatitis" are sufficient to warrant an in-service injury.

Relating to the requisite nexus component of service connection, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's hepatitis C was incurred due to, or aggravated by, service. The record does not reflect any blood transfusions, but establishes several hepatitis risk factors, including past intravenous drug use, nasal cocaine use, high-risk sexual activity, including an in-service diagnosis of gonorrhea, tattoos, an ear piercing, and close contact to a patient with infectious hepatitis. First, as evidenced by the Veteran's March 1970 entrance examination and July 1972 separation examination, the Veteran entered service without tattoos and separated from service with tattoos. The Veteran has asserted that he gave himself two tattoos in Vietnam using a shared sewing needle. Taken together, the Board finds that the Veteran received tattoos while in service. Second, the Veteran's in-service diagnosis of gonorrhea reveals that the Veteran had unprotected sex during service, as he has previously asserted. Third, the evidence of "close contact to a patient with Infectious Hepatitis" reveals that the Veteran was exposed to hepatitis during service.

Ultimately, a July 2016 VA examiner who reviewed the Veteran's medical records and examined the Veteran in person identified the etiology of the Veteran's hepatitis as stemming from several in-service risk factors, including in-service intravenous drug use, nasal cocaine use, high-risk sexual activity, tattoos, and an ear piercing. These occurrences are confirmed in-service by the Veteran's November 2008 statement in support of the claim, January 2009 hepatitis risk factors questionnaire, May 2009 statement in support of the claim, and September 2009 and December 2009 statements from the Veteran's representative.

The Board notes that the Veteran is competent to testify to having unprotected sex in service and that he gave himself tattoos with a shared sewing needle, but he is not competent to link his current disability to these in-service activities. Although laypersons are competent to provide opinions on some medical issues, a layperson is not competent to provide a probative opinion on the specific issue in this case in light of the education and training necessary to make a finding regarding the complexities of hepatitis. The Board finds that such etiology findings fall outside the realm of common knowledge of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion relating to his disability. 

Nonetheless, the Board finds the Veteran's statements are credible and probative regarding his high-risk factors during service since, throughout the appeals period, he has consistently stated that he engaged in these activities during service and treatment records reflect the same. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). In light of the nature of the Veteran's in-service duties, his credible testimony regarding service incurrences, and the July 2016 VA opinion, the Board finds persuasive evidence to support a nexus between the Veteran's hepatitis C exposure and his service.

The Board notes that the Veteran was granted service connection for anxiety disorder, not otherwise specified (NOS), with symptoms of post-traumatic stress disorder (PTSD), rated at 30 percent disabling, effective November 26, 2008. In March 2011, the Veteran testified that he used drugs as a way to self-medicate and that his drug use, which may have led his hepatitis C contraction, was aggravated by his service-connected anxiety disorder. The July 2016 VA examiner opined that there was no evidence to suggest an aggravation of the Veteran's drug use due to his service-connected anxiety disorder because his drug use predates service, occurred in service, and continued post-service.

Service-connected benefits are not payable if a disability is the result of a Veteran's own willful misconduct; however, the residuals of venereal disease are not considered the result of willful misconduct. 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(n), 3.301(c)(1), (3). The Veteran's service treatment records document that the finding of gonorrhea in 1972 was not due to willful misconduct. Although the record does not contain a medical opinion or other objective evidence definitively linking the Veteran's hepatitis C to his unprotected sexual activity or other delineated non-willful misconduct risk factors during active service, there is also no evidence affirmatively establishing a different etiology for the condition. Service treatment records document treatment for gonorrhea, tattoos, and close contact to a patient with infectious hepatitis during active duty. Accordingly, the Board will resolve any doubt in the Veteran's favor. See 38 U.S.C.A. § 5107(b).
	

ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


